Filed 6/23/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 116







Roger Frith, 		Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee



and



DMI Industries, Inc.,		Respondent







No. 20130286







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Lisa K. Fair McEvers, Judge.



AFFIRMED.



Per Curiam.



Roger Frith, self-represented, 1453 University Drive North, Fargo, N.D. 58102, appellant.



Jacqueline Sue Anderson, P.O. Box 2626, Fargo, N.D. 58108-2626, for appellee.

Frith v. WSI

No. 20130286



Per Curiam.

[¶1]	Roger Frith appeals from a district court judgment affirming an administrative law judge’s order, which affirmed Workforce Safety and Insurance’s order denying his claim for benefits.  On appeal, Frith raises numerous issues, including that he was denied a fair hearing of his injury claim because his employer, DMI Industries, Inc., reported false and misleading information and made false statements in connection with his claim; that DMI did not comply with workers compensation statutes by failing to produce the painter’s name who sprayed paint that allegedly injured him; that DMI had exposed him to harmful, toxic, and dangerous air in its production facility; that WSI violated his right to a fair hearing when WSI relied on false and misleading air test reports in denying his claim; and that a reasonable person reasonably could conclude that Frith proved that he had a compensable injury.  The district court judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Cynthia M. Feland, D.J.



[¶3]	The Honorable Cynthia Feland, D.J., sitting in place of McEvers, J., disqualified.